Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeckel (US Pat. 1826237) in view of Plojoux et al. (US 2015/0013696 A1, hereinafter “Plojoux”).
Regarding claim 1, Boeckel discloses an automatically resettable smoking paraphernalia (Figs. 1-5), comprising the following components:
 an outer upper shell [1], wherein the outer upper shell is cylindrical with openings at two ends [see Annotated Fig. 1 below], the opening at a first end of the outer upper shell is provided with an inner flange [Annotated Fig. 1], a side wall of the outer upper shell is provided with a pushing key sliding groove [the opening into which pushing key 9/9’ and 11 are inserted; it is a sliding groove because the key slides as in Page 1 lines 85-90]; 

    PNG
    media_image1.png
    251
    587
    media_image1.png
    Greyscale

a smoking cup [comprising 7, 12, and 14 taken together] provided inside the outer upper shell [Fig. 1], wherein an outer wall of the smoking cup is provided with an outward protruded annulus [7 and 12’], 

    PNG
    media_image2.png
    150
    430
    media_image2.png
    Greyscale

 and a pushing key [8 and 9, together], wherein the pushing key comprises a pushing key annulus [8] and a pushing key block [9], the pushing key annulus is engaged with the outward protruded annulus [via the spring, Fig. 2], and the pushing key block is provided inside the pushing key sliding groove [Fig. 1].
Boeckel fails to disclose a bottom of the smoking cup is provided with a heating element socket. However, Plojoux teaches, in a resettable smoking paraphernalia, a bottom of the smoking cup [105] is provided with a heating element socket [socket 109, for heating element 115/117]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Boeckel by adding a socket for a heating element to the bottom of the smoking cup is that it allows a heating element to be used, the heating element providing benefits as compared to traditional tobacco combustion in that it can be controlled to a lower non-combusting temperature [see Plojoux Par. 0031] which reduces carcinogenic properties.
Regarding claim 2, Plojoux teaches, in addition to an outer upper shell [1001, Fig. 5], an outer lower shell [1002], wherein the outer lower shell is detachably connected to the outer upper shell [Par. 0123], a heating element [heater 1005] is provided in the outer lower shell, extending in a longitudinal direction [Fig. 5]; when the outer lower shell and the outer upper shell are assembled together, the heating element penetrates through the heating element socket into the smoking cup [Fig. 11]; the outer lower shell is further internally provided with an electronic core [“electronic circuitry,” Par. 0056] and a power supply switch [the MEMS sensor which activates the heater when the user takes a puff, or else “a manually operable switch,” Par. 0057] (Note that the power supply and heater are in the outer lower shell, and one of ordinary skill in the art would reasonably be apprised of the benefits of placing the switch and electronic core, which operate these devices, in the same portion of the device).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Boeckel by adding an outer lower shell with electronic core and power supply switch as taught by Plojoux because this allows the system to operate the aforementioned heating device electrically and to control it in a programmable manner, in particular with a puff sensor or manual switch [Plojoux Pars. 0056-0057].
Regarding claim 6, Boeckel discloses a number of the outward protruded annulus is two [7 and 12’], the two outward protruded annuli are arranged at an interval in the longitudinal direction [Fig. 5], an upper outward protruded annulus is configured to abut against the spring [Fig. 1], a lower outward protruded annulus is engaged with the pushing key annulus [Fig. 1].  
Regarding claim 9, Boeckel discloses an inner wall of the outer upper shell is provided with a protruded strip protruding inward and radially [Annotated Fig. 2], a reinforcing rib protruding outward and radially is provided between the two outward protruded annuli on the outer wall of the smoking cup [14], the protruded strip and the reinforcing rib are matched with each other [Fig. 1], avoiding a rotation of the smoking cup and preventing the smoking cup from detaching along the longitudinal direction [note that this is the intended use of the strip and rib, and the device of Boeckel is capable of this].  

    PNG
    media_image3.png
    193
    326
    media_image3.png
    Greyscale

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeckel in view of Plojoux, as applied to claim 2 above, and further in view of Levitz et al. (US 2014/0034071 A1, hereinafter “Levitz”).
Regarding claim 3, the modified Boeckel discloses the apparatus set forth above, but fails to disclose a middle frame decorating component. However, Bowen teaches, in a smoking paraphernalia, a middle frame decorating component [Fig. 6, the portion 7 of which is visible on the outside], wherein the middle frame decorating component, the outer upper shell, and the outer lower shell are detachably connected to each other [Fig. 4]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Boeckel by adding a middle frame decorating component as taught by Levitz in order to allow for more easily adjustable air intake while “retain[ing] the aesthetic design,” [Levitz Par. 0029]   
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeckel in view of Plojoux, as applied to claim 1 above, and further in view of Briere (US Pat. 1880754).
Regarding claim 5, the modified Boeckel discloses the apparatus set forth above, but fails to disclose the pushing key sliding groove being a u-shaped notch. However, Briere teaches, in a smoking paraphernalia, a pushing key sliding groove is a U-shaped notch longitudinally extending along the side wall of the outer upper shell from a second end of the outer upper shell [see notch 5 in Fig. 4]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Boeckel by configuring the notch to be u-shaped as taught by Briere because it amounts to a simple substitution of one notch shape known in the art for another, with predictable results (the ejecting mechanism need not be changed, and the u-shaped notch would still permit the button to operate by pressing as in Boeckel).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeckel in view of Plojoux, as applied to claim 2 above, and further in view of Bowen et al. (US 2009/0151717 A1, hereinafter “Bowen”).
Regarding claim 7, the modified Boeckel discloses the apparatus set forth above except for the detachable connection comprising a snap, thread, or pin (Plojoux teaches the detachable connection being a “sliding” connection, as in claim 2 above). However, Bowen teaches, in a smoking paraphernalia, an outer lower shell (422) being detachably connected to an outer upper shell (420) by a thread connection “threading,” Par. 0059]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Boeckel by configuring the detachable connection of Plojoux to instead be a threaded connection as taught by Bowen because it amounts to a simple substitution of one detachable connection type known in the art for another with predictable results.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeckel in view of Plojoux, as applied to claim 1 above, and further in view of Bowen.
Regarding claim 8, the modified Boeckel discloses the apparatus set forth above except for the material of the outer upper shell. However, Bowen teaches, in a smoking paraphernalia, the outer upper shell is made of a thermal insulation material [“The device may be wrapped in a thermal insulating material that has enough durability for external use. Materials for this purpose have low thermal conductivity and low thermal capacity,” Par. 0063]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified Boeckel by forming the outer upper shell of a thermal insulation material as taught by Bowen in order to keep the surface touched by the user “relatively cool” [Bowen Par. 0063].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeckel in view of Plojoux and Levitz, as applied to claim 3 above, and further in view of Bowen.
Regarding claim 10, the modified Boeckel discloses the apparatus set forth above except for the detachable connection comprising a snap, thread, or pin (Plojoux teaches the detachable connection being a “sliding” connection, as in claim 2 above). However, Bowen teaches, in a smoking paraphernalia, an outer lower shell [422] being detachably connected to an outer upper shell [420] by a thread connection [“threading,” Par. 0059]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Boeckel by configuring the detachable connection of Plojoux to instead be a threaded connection as taught by Bowen because it amounts to a simple substitution of one detachable connection type known in the art for another with predictable results.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Boeckel and the secondary references cited above fail to teach the middle frame decorating component is cup-shaped, an inner cavity of the middle 9frame decorating component is a smoking cup holding cavity; an outer side wall of the middle frame decorating component is fixedly provided with a strip-shaped sheet in the longitudinal direction, an outer edge of the strip-shaped sheet has a shape matched with the pushing key sliding groove, an upper part of the strip-shaped sheet and a lower part of the strip-shaped sheet are respectively provided with a hole, the hole at the upper part of the strip-shaped sheet is a pushing key position for containing the pushing key block, the hole at the lower part of the strip-shaped sheet is a power supply switch containing position for containing the power supply switch.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richmond, Conner, Sampson, and Ceppi (cited on 892) all disclose ejectors for smoking apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Examiner, Art Unit 3761